Case 1:17-cv-01829-MSK-STV Document 167 Filed 03/19/21 USDC Colorado Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Chief Judge Marcia S. Krieger

   Civil Action No. 17-cv-01829-MSK-STV

   JAMES EDWARD DOUGHERTY,

          Plaintiff,

   v.

   HUNTER & ASSOCIATES, PA,

          Defendant.1

   ______________________________________________________________________________

      OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
                                    JUDGMENT
   ______________________________________________________________________________

          THIS MATTER comes before the Court pursuant to Defendant Hunter & Associates,

   PA’s (“Hunter”) Motion for Summary Judgment (# 147), Mr. Dougherty’s response (# 156), and

   Hunter’s reply (# 161). Also pending are Mr. Dougherty’s own Motion for Summary Judgment

   (# 149), as well as certain additional motions by Mr. Dougherty (# 150, 151) whose resolution is

   unnecessary in light of the following.

                                                 FACTS

          The pertinent facts necessary for resolution of this matter are not particularly in dispute.

   In or about 2010, Mr. Dougherty was involved in a divorce proceeding in the state court of

   Florida. On August 26, 2010, in response to allegations by Mr. Dougherty’s wife that he had

   engaged in “diversion of funds from the parties’ businesses,” the Florida court appointed Hunter




   1
          In the interests of clarity, the Court sua sponte modifies the caption of this case to omit
   the names of previously-dismissed Defendants.
                                                    1
Case 1:17-cv-01829-MSK-STV Document 167 Filed 03/19/21 USDC Colorado Page 2 of 11




   as a Receiver to manage RMC Development, Inc. and Jay & Jay Properties, Inc., two rental

   businesses owned by the Doughertys. Hunter operated in the capacity of Receiver until

   September 2011, at which time it moved for leave to submit a final report, collect certain fees,

   and discharge the receivership. After notifying the parties of Hunter’s request and allowing time

   to object, the Florida court approved that request and discharged Hunter as Receiver on

   November 14, 2011.

          Mr. Dougherty commenced this action pro se2on July 27, 2017. The scope of the

   litigation has been sprawling at times, and Mr. Dougherty’s allegations and arguments are not

   always clear. Mr. Dougherty’s claims against Hunter in his initial Complaint (# 1) were quite

   vague, indicating that Mr. Dougherty believed “his civil rights [were] violated” by Hunter, but

   the details of that violation were deferred to a “future supplemental [brief] to be prepared” and

   filed by Mr. Dougherty. In a “Supplemental Replacement Complaint” (# 18) filed on October 6,

   2017, Mr. Dougherty appeared to allege that the had suffered “loss of income, loss of equity in

   established business, loss of established business growth, loss of rents, loss of accounts

   receivable, and personal injury,” apparently from Hunter’s conduct during the receivership,

   although this iteration of the Complaint also failed to provide any meaningful elaboration.

          The first clear identification of Mr. Dougherty’s claims against Hunter is in in Mr.

   Dougherty’s August 2018 Motion for Default Judgment (# 63) against Hunter.3 In that motion,

   Mr. Dougherty alleges that “During the receivership, vacancy substantially increased due to




   2
          Due to Mr. Dougherty’s pro se status, the Court has construed all of his filings liberally.
   Haines v. Kerner, 404 U.S. 519, 520-21 (1972).
   3
            The Court subsequently denied (# 90) Mr. Dougherty’s requests for a default judgment
   and granted Hunter’s motion to set aside the entry of default (# 76) against it, resuming the
   litigation between Mr. Dougherty and Hunter.
                                                    2
Case 1:17-cv-01829-MSK-STV Document 167 Filed 03/19/21 USDC Colorado Page 3 of 11




   negligent management. Security deposit monies were taken by [Hunter] as management fees and

   mortgages fell about 6 months behind. . . [Mr. Dougherty’s] distressed real estate company has

   not yet been made whole.” That motion also refers to “14 very badly damaged 2 bedroom

   properties,” suggesting that Mr. Dougherty alleged that Hunter failed to properly attend to the

   upkeep of the properties. During Mr. Dougherty’s deposition in this case, he testified that he

   intended to assert claims – presumably pursuant to 42 U.S.C. § 1983 – that Hunter violated his

   rights secured by the Fourth Amendment to the U.S. Constitution by “having put sensitive

   [commercial] information” about Mr. Dougherty’s real estate businesses “in the public eye” by

   filing monthly receivership reports in the Florida court’s docket. Then in Mr. Dougherty’s

   summary judgment motion (# 149), he alleges that Hunter: (i) failed to obtain a real estate

   license to operate his properties in Colorado in violation of Colorado state law; and (ii) failed to

   open a trust account for security deposits as required by Colorado real estate regulations and

   failed to account for roughly $17,000 in security deposits it collected.

          Hunter now moves (# 147) for summary judgment on all of Mr. Dougherty’s claims

   against it, arguing, among other things, that: (i) this Court lacks subject-matter jurisdiction over

   Hunter for actions taken in the course of the Receivership, as the court establishing and

   supervising the Receivership must first authorize hear such claims, citing Satterfield v. Malloy,

   700 F.3d 1231, 1234 (10th Cir. 2012), and the Florida court has not; and (ii) to the extent that a

   claim was properly brought in this court and governed by Colorado law, Hunter, acting as a

   court-appointed and court-supervised Receiver, would enjoy absolute judicial immunity for any




                                                     3
Case 1:17-cv-01829-MSK-STV Document 167 Filed 03/19/21 USDC Colorado Page 4 of 11




   actions taken pursuant to the Receivership, citing Valdez v. City and County of Denver, 878 F.2d

   1285 (10th Cir. 1989), among others.4

                                           ANALYSIS

            A. Standard of review

            Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment only if

   no trial is necessary. See White v. York Intern. Corp., 45 F.3d 357, 360 (10th Cir. 1995).

   Summary adjudication is authorized when there is no genuine dispute as to any material fact and

   a party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Substantive law governs

   what facts are material and what issues must be determined. It also specifies the elements that

   must be proved for a given claim or defense, sets the standard of proof and identifies the party

   with the burden of proof. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

   Kaiser-Francis Oil Co. v. Producer=s Gas Co., 870 F.2d 563, 565 (10th Cir. 1989). A factual

   dispute is Agenuine@ and summary judgment is precluded if the evidence presented in support of

   and opposition to the motion is so contradictory that, if presented at trial, a judgment could enter

   for either party. See Anderson, 477 U.S. at 248. When considering a summary judgment

   motion, a court views all evidence in the light most favorable to the non-moving party, thereby

   favoring the right to a trial. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir.

   2002).

            If the movant has the burden of proof on a claim or defense, the movant must establish

   every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.

   56(c)(1)(A). Once the moving party has met its burden, to avoid summary judgment the




   4
          To the extent Florida law applies, the same result would occur. See State Farm Mut.
   Auto Ins. Co. v. Duval Imaging, Inc., 411 Fed.Appx. 268, 269-70 (11th Cir. 2011).
                                                     4
Case 1:17-cv-01829-MSK-STV Document 167 Filed 03/19/21 USDC Colorado Page 5 of 11




   responding party must present sufficient, competent, contradictory evidence to establish a

   genuine factual dispute. See Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th

   Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

   dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material

   fact, no trial is required. The court then applies the law to the undisputed facts and enters

   judgment.

          If the moving party does not have the burden of proof at trial, it must point to an absence

   of sufficient evidence to establish the claim or defense that the non-movant is obligated to prove.

   If the respondent comes forward with sufficient competent evidence to establish a prima facie

   claim or defense, a trial is required. If the respondent fails to produce sufficient competent

   evidence to establish its claim or defense, then the movant is entitled to judgment as a matter of

   law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

          B. Subject-matter jurisdiction

          In Barton v. Barbour, 104 U.S. 126 (1881), Barbour had been appointed as a Receiver by

   a state court in Virginia to operate a railroad. Barton, a passenger on that railroad, claimed to

   have been injured as a result of the negligent maintenance of a piece of track and brought suit in

   the District of Columbia against Barbour in his capacity as Receiver. Barbour moved to dismiss

   for lack of jurisdiction, arguing that Barton “had not obtained leave of [the Virginia state] court

   to bring and maintain said suit.” In affirming the dismissal of Barton’s case, the U.S. Supreme

   Court announced “a general rule that before suit is brought against a receiver[,] leave of the court

   by which he was appointed must be obtained.” 104 U.S. at 128. The Court explained that by

   obtaining a money judgment against the Receiver, a plaintiff could levy against the assets held

   pursuant to the Receivership and “the court which appointed the receiver and was administering



                                                      5
Case 1:17-cv-01829-MSK-STV Document 167 Filed 03/19/21 USDC Colorado Page 6 of 11




   the trust assets would be impotent to restrain him.”

          In Teton Millwork Sales v. Schlossberg, 311 Fed.Appx. 145 (10th Cir. 2009), the court

   applied the Barton rule in a situation somewhat more factually-analogous to Mr. Dougherty’s

   case. There, an individual named Palencar was involved in divorce proceedings with his wife,

   and the West Virginia state court appointed Schlossberg as a Receiver to collect and manage

   Palencar’s assets in order to ensure they remained available for distribution. Noting that

   Palencar was a 25% owner of Teton Millwork, a business in Wyoming, Schlossberg purported to

   seize the entirety of Teton, not merely that portion reflecting Palencar’s ownership. Teton sued

   in Wyoming state court, accusing Schlossberg of abuse of process, fraud, and various other torts.

   Invoking the Barton rule, Schlossberg moved to dismiss the claims against him, arguing that

   Teton had to first obtain leave from the West Virginia court that appointed Schlossberg as

   Receiver of Palencar’s assets. The trial court agreed that Barton applied and dismissed the

   action, but on appeal, the 10th Circuit reversed. The 10th Circuit agreed with the continuing

   validity of the Barton rule, but found that the case presented an exception specifically

   contemplated in Barton, allowing third-parties whose assets are allegedly improperly seized by a

   Receiver to bring suit without first obtaining leave from the appointing court. 311 Fed.Appx. at

   148. Because Schlossberg had seized more than just Palencar’s assets, the 10th Circuit found that

   the exception to the Barton rule applied.

          A few years later, in Satterfield, the 10th Circuit again applied the Barton reasoning, this

   time dismissing a claim for lack of jurisdiction. In Satterfield, a bankruptcy debtor, sought to sue

   Malloy, the trustee appointed to oversee Satterfield’s bankruptcy estate, with Satterfield alleging

   that Malloy had mismanaged the estate, failed to adequately ensure the upkeep of estate property,

   and failed to properly report rents, among other things. Noting that Satterfield had not obtained



                                                    6
Case 1:17-cv-01829-MSK-STV Document 167 Filed 03/19/21 USDC Colorado Page 7 of 11




   the Bankruptcy Court’s leave to bring the claims, Malloy moved to dismiss citing the Barton

   doctrine. The trial court dismissed the claims and the 10th Circuit affirmed. The 10th Circuit: (i)

   reaffirmed that the defect in failing to obtain leave from the appointing court before suing a

   Receiver was jurisdictional in nature; (ii) found that a bankruptcy trustee occupies a position

   similar to that of a Receiver in equity; (iii) explained that the exception recognized in Teton did

   not apply because, unlike in that case, Satterfield was not a third-party to the proceeding (there,

   as here, a divorce action) that resulted in the appointment of the Receiver; (iv) held that simply

   labeling the claims as torts brought against the Receiver in his or her personal capacity, rather

   than in the official capacity as Receiver, did not operate to evade the Barton rule, and that the

   Court must examine the claims to determine whether they are directed at the Receiver’s

   appointed duties; and (v) found that the fact that the underlying proceeding (there, Satterfield’s

   bankruptcy case) had already concluded did not alter the applicability of the Barton rule.5

   Because “each of [Malloy’s] alleged actions was related to his trusteeship duties, . . . Satterfield

   was required to obtain leave of the bankruptcy court before filing suit in the district court.”

   Having failed to do so, the District Court was without jurisdiction to hear Satterfield’s claims.




   5
          Quoting In re Linton, 136 F.3d 544, 545 (7th Cir. 1998), the 10th Circuit agreed that:

                  Without the requirement [of obtaining leave from the appointing
                  court], trusteeship will become a more irksome duty, and so it will
                  be harder for courts to find competent people to appoint as trustees.
                  Trustees will have to pay higher malpractice premiums, and this
                  will make the administration of the bankruptcy laws more
                  expensive (and the expense of bankruptcy is already a source of
                  considerable concern). Furthermore, requiring that leave to sue be
                  sought enables bankruptcy judges to monitor the work of the
                  trustees more effectively. It does this by compelling suits growing
                  out of that work to be as it were prefiled before the bankruptcy
                  judge that made the appointment; this helps the judge decide
                  whether to approve this trustee in a subsequent case.
                                                     7
Case 1:17-cv-01829-MSK-STV Document 167 Filed 03/19/21 USDC Colorado Page 8 of 11




          The Barton rule is applicable here. Both Teton Millwork and Satterfield reflect that the

   general rule of Barton – that a court lacks subject-matter jurisdiction over claims against a

   Receiver unless and until the plaintiff obtains leave from the court that appointed that Receiver

   to bring such claims – remains valid. As in Satterfield, Mr. Dougherty was a party to the

   underlying lawsuit that resulted in Hunter’s appointment as Receiver, and thus, this case does not

   fall within the “third-party” exception recognized in Teton Millwork. Mr. Dougherty’s claims

   against Hunter clearly relate to alleged mismanagement of the businesses during the course of

   the Receivership. As such, the policy considerations underlying the Barton rule required Mr.

   Dougherty to seek leave from the Florida court before pursuing his claims against Hunter here.

   Because Mr. Dougherty did not do so, the Court dismisses Mr. Dougherty’s claims against

   Hunter for lack of subject-matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).6

          C. Absolute immunity

          In T & W Investment Co. v. Kurtz, 588 F.2d 801, 802 (10th Cir. 1978), the plaintiff sought

   to sue a court-appointed Receiver, alleging that the Receiver improperly sold property belonging

   to the plaintiff and improperly refused to authorize certain payments to the plaintiff by a related

   entity. The Receiver moved to dismiss the claims against it on the grounds of absolute

   immunity, and the trial court granted that motion. On appeal, the 10th Circuit affirmed,

   recognizing that “judges and court officials are immune from suit under s 1983 for acts

   performed in their official capacities, even if they are accused of acting maliciously and




   6
           Mr. Dougherty argues that C.R.S. § 38-12-103(4)(a) statutorily authorizes suits against
   Receivers without requiring leave of the appointing court. That statute requires a person in
   possession of rental property to transfer possession of tenant security deposits to that person’s
   successor in interest. Nothing in the statute is susceptible to a reading that purports to waive the
   rule in Barton.


                                                     8
Case 1:17-cv-01829-MSK-STV Document 167 Filed 03/19/21 USDC Colorado Page 9 of 11




   corruptly.” The court went on to hold that “a receiver is a court officer who shares the judge's

   immunity, at least if he is carrying out the orders of his appointing judge.” Just as courts

   considering the policy justifications behind the Barton rule focus on the potential harm and

   harassment that Receivers would face, the 10th Circuit in T & W explained why it was necessary

   to cloak Receivers in absolute judicial immunity:

                   a receiver who faithfully and carefully carries out the orders of his
                   appointing judge must share the judge's absolute immunity. To
                   deny him this immunity would seriously encroach on the judicial
                   immunity already recognized by the Supreme Court. It would
                   make the receiver a lightning rod for harassing litigation aimed at
                   judicial orders. In addition to the unfairness of sparing the judge
                   who gives an order while punishing the receiver who obeys it, a
                   fear of bringing down litigation on the receiver might color a
                   court's judgment in some cases; and if the court ignores the danger
                   of harassing suits, tensions between receiver and judge seem
                   inevitable.

   588 F.2d at 802. The rule announced in T &W has been reaffirmed by the 10th Circuit on several

   occasions since. See Swain v. Seaman, 505 Fed.Appx. 773, 775 (10th Cir. 2012); Valdez, 878

   F.2d at 1288.

          Here, there is no dispute that Hunter was appointed by the Florida court to serve as a

   Receiver, ordered to “take possession of the business enterprises known as RMC Development,

   Inc. and Jay & Jay Properties, Inc.,” to “manage the properties [and] collect the income,” to “do

   all the things . . . ordinarily done or incurred by owners, managers, and operators of businesses”

   (except make capital improvements), and to file regular reports with the court showing ongoing

   receipts and expenditures for the businesses. Although Mr. Dougherty may disagree as to

   whether Hunter discharged those duties effectively, there can be no doubt that the acts that

   underlie Mr. Dougherty’s iteration of his claims – that Hunter failed to account for tenant

   security deposits, failed to adequately maintain the property, or published confidential



                                                     9
Case 1:17-cv-01829-MSK-STV Document 167 Filed 03/19/21 USDC Colorado Page 10 of 11




    information in its court-mandated reports – were acts that were within the scope of the duties

    Hunter was ordered by the court to perform. Put differently, Mr. Dougherty’s claims accuse

    Hunter of performing its court-ordered duties poorly, not of taking actions beyond those

    authorized by the court. As such, under cases like T & W, Hunter enjoys absolute immunity for

    its actions, barring Mr. Dougherty’s claims. To the extent Mr. Dougherty objected to Hunter’s

    management of the businesses, his remedy was to seek relief through the Florida court that

    appointed Hunter, not collaterally in this court many years after the fact. Accordingly, Mr.

    Dougherty’s claims against Hunter are dismissed on absolute immunity grounds as well.

              Because the Court lacks subject-matter jurisdiction over Mr. Dougherty’s claims against

    Hunter pursuant to Barton and with regard to any a claim properly brought here under Colorado

    law Hunter enjoys absolute immunity from Mr. Dougherty’s claims, the Court need not reach the

    remaining issues raised in Hunter’s motion. For the same reasons, the Court need not reach Mr.

    Dougherty’s own summary judgment motion, nor any of the remaining pending motions in this

    matter.

                                              CONCLUSION

              For the foregoing reasons, Hunter’s Motion for Summary Judgment (# 147) is

    GRANTED, and Mr. Dougherty’s claims against Hunter are DISMISSED. Mr. Dougherty’s

    motions (# 149, 150, 151) are DENIED AS MOOT. The claims against all other Defendants in




                                                     10
Case 1:17-cv-01829-MSK-STV Document 167 Filed 03/19/21 USDC Colorado Page 11 of 11




    this action having been previously resolved (# 47, 90, 124), there remain no further matters for

    adjudication and the Clerk of the Court shall close this case.

           Dated this 19th day of March, 2021.
                                                          BY THE COURT:




                                                          Marcia S. Krieger
                                                          Senior United States District Judge




                                                     11
